DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 26 October 2020, which papers have been made of record.
Claims 1-15 and 21 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2020 was filed after the mailing date of the Office Action on 2 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner notes that the lengthy non-patent literature provided has been considered for what it appears to disclose with respect to a holding jig, but is not understood to be especially pertinent to the current independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 9-15
Claims 1-3, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2005/0141995 to Logan et al. (hereinafter “Logan”) in view of United States Patent Application Publication 2012/0222306 to Mittendorf et al. (hereinafter .
Regarding claim 1, Logan discloses a method of mounting a replacement tip section onto an exposed end of a rotor blade (28a) of a rotary wing aircraft (see paragraph [0037]), the method comprising: removing an existing section (cutting; see paragraphs [0044] and [0047]) from the rotor blade (28a) to create an exposed end of the rotor blade (see Fig. 10) by forming a chordwise saw cut (see paragraph [0047], chordwise cut C); installing the rotor blade having the exposed end onto a holding fixture (66; see paragraph [0046]; mounting blade to a fixture follows a cutting step); assembling the replacement section (72 and collar 96) about the exposed end of the rotor blade (see paragraph [0053]), the replacement section including at least one skin (see Fig. 19; portions 96 and 72 mate with skins 32, 34, and at least acts as a skin); positioning a bonding fixture (82) about the replacement tip section (see paragraph [0051]); and curing the replacement tip section to the exposed end of the rotor blade (see paragraph [0055]).  Logan teaches that the damage and corrosion to the existing section can require replacement (see paragraph [0004]) and that repair of the entire rotor is expensive.  Logan teaches that the repair technique minimizes disturbance of preexisting rotor structure (see paragraph [0006]).
Logan does not explicitly disclose that the existing section is the tip of the rotor, however, it is known in the art to remove and repair damaged rotor tips.  Logan does not explicitly disclose that the removed section is at an outboard end of the rotor blade.
For example, Mittendorf teaches a method for repairing an exposed end of a rotor blade (600) which has suffered damage (see paragraph [0029]; tip 212), including the steps of removing an existing end of the rotor blade (see paragraph [0031]), mounting the rotor (600) in a repair fixture (640); and assembling a replacement section (see paragraph [0036]) to the rotor blade to repair it. 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan to perform a repair process on any portion of the rotor which has suffered deterioration, such 
In the event that Applicant does not agree that the combination of Logan and Mitterndorf teaches that the removed section and chordwise saw cut taught by Logan are at an outboard end of the rotor blade outboard of a spar of the rotor blade, Reinfelder teaches rotor blades having replaceable tips which are located beyond the position of a spar.
Reinfelder teaches a replaceable tip (20) including a terminal tip cap (50) which may be attached to a rotor blade comprising a spar (30).  If the tip (20) is damaged, it may be removed by cutting (Col. 5, line 67- Col. 6, line 1), and a replacement tip portion may be provided and attached (Col. 6, lines 9-11).  Reinfelder teaches that the tip portion comprises a skin (35).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Logan and Mittendorf to perform a repair process on any portion of the rotor which has suffered deterioration, such as a tip, as taught by Reinfelder. (See MPEP 2143(A)). Where that damage is at a tip at the free or outboard end of the rotor blade, the repair would predictably be performed at the outboard end, without modification of the principles of operation of the repair technique.  The resulting method would reasonably be expected to repair any portion of the rotor, without modification of the principles of operation of Logan.  A person having ordinary skill in the art would reasonably expect that any suitably shaped repair preform (see MPEP 2144.04(IV)(B) would be capable of being attached to the rotor in a predictable manner with reduced disturbance to the existing 
Thus, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1.
Regarding claim 2, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Mittendorf teaches preparing the surface of the exposed end of the rotor blade by removing contaminants from the surface of the exposed end of the rotor blade (see paragraph [0031]).
Regarding claim 3, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Logan teaches that the curing the replacement tip section includes applying heat to the replacement tip section (see paragraph [0055]; thermal energy).
Regarding claim 7, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Logan teaches that the at least one tip skin further comprises a first tip skin and a second tip skin and assembling the replacement tip section about the exposed end of the rotor blade further comprises: installing the first tip skin (first preform 72) about a first side of the exposed end of the rotor blade (see Fig. 17); and installing the second tip skin (preform collar 96; see Fig. 19) about a second side of the exposed end of the rotor blade, the second side being opposite the first side (collar 96 extends around two opposed sides, such that at least one of the two sides would be opposed the side the first repair preform is positioned at).
Regarding claim 9, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Mittendorf teaches that the replacement tip section (finished section produced; see paragraph [0040]) has a different shape than a shape of the existing tip section (distressed section 630) such that the resulting rotor blade with the replacement tip section has different aerodynamic performance as compared to the rotor blade with the existing tip section (one having ordinary skill in the art would reasonably expect that the newly formed section will have a different aerodynamic performance than a distressed and corroded section 630).
Regarding claim 10, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Mittendorf teaches that the replacement tip section (finished section produced; see paragraph [0040]) has a substantially similar shape than a shape of the existing tip section (distressed section 630) such that the resulting rotor blade with the replacement tip section has similar aerodynamic performance as compared to the rotor blade with the existing tip section (one having ordinary skill in the art would reasonably expect that the newly formed section will have a similar aerodynamic performance than a distressed and corroded section 630 where the repaired tip is the shape of distressed section 630 before being distressed).
Regarding claim 11, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Mittendorf teaches measuring at least one outer mold line surface of the exposed end of the rotor blade (positioning using computer aided design techniques, which one having ordinary skill in the art would recognize includes measuring positions on the base; see paragraphs [0036]-[0037]); and comparing the measured at least one outer mold line surface with a predetermined profile (modeled design; see paragraphs [0037] and [0040]).
Regarding claim 12, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 11, and further Mittendorf teaches modifying the at least one outer mold line surface to match the predetermined profile 
Regarding claim 13, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 12, and further Logan teaches that modifying the at least one outer mold line surface includes applying an adhesive or composite to the at least one outer mold line surface (adhesives applied; see paragraph [0054]).
Regarding claim 14, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Mittendorf teaches forming one of more holes in the tip section cured to the exposed end of the rotor blade (machining to final specifications; see paragraph [0053]; formation of cooling holes).
Regarding claim 15, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1, and further Mittendorf teaches trimming excess material from the tip section cured to the exposed end of the rotor blade (machining to final specifications; see paragraph [0053]; grinding).
Claims 4-6
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Logan, Mittendorf, and Reinfelder as applied to claim 3 above, and further in view of United States Patent Application Publication 2013/0221580 to Bishop et al. (hereinafter “Bishop”).
Regarding claim 4, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 3, but is silent regarding the heat being applied via at least one preset cycle.  However, it is known in the art of repairing rotors to apply heat using a cycle.
For example, Bishop teaches a method for curing components for a rotor system (101).  Bishop teaches that composite structures can be positioned in a mold to attach components to the rotor, and the formation performed by heating using a curing cycle (see paragraph [0017]). Bishop teaches that heating can be applied using a variety of techniques (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan, Mittendorf, and Reinfelder to perform the heating using a conventional heating technique, such as applying heating using a curing cycle, as taught by Bishop. (See MPEP 2143(A)). The resulting method would predictably produce a cured rotor component in a predictable manner, and one having ordinary skill in the art would reasonably expect that using a cycle would allow for predictable production of components when using an automated system, for example.
Thus, the combination of Logan, Mittendorf, Reinfelder, and Bishop teaches the limitations of claim 4.
Regarding claim 5, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 3, but is silent regarding the heat being applied via at least one preset cycle.  However, it is known in the art of repairing rotors to apply heat using an oven.
For example, Bishop teaches a method for curing components for a rotor system (101).  Bishop teaches that composite structures can be positioned in a mold to attach components to the rotor, and Bishop teaches that heating can be applied using a variety of techniques (see paragraph [0022]).  Bishop teaches that the heating may be performed using an oven (501), blankets, radiant heating system, and non-pressurized heating systems (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan, Mittendorf, and Reinfelder to perform the heating using a conventional heating technique, such as applying heating using an oven, as taught by Bishop. (See MPEP 2143(A)). The resulting method would predictably produce a cured rotor component in a predictable manner, and one having ordinary skill in the art would reasonably expect that using a cycle would allow for predictable production of components when using an automated system, for example.
Thus, the combination of Logan, Mittendorf, Reinfelder, and Bishop teaches the limitations of claim 5.
Regarding claim 6, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 3, but is silent regarding the heat being applied via at least one preset cycle.  However, it is known in the art of repairing rotors to apply heat using an oven.
For example, Bishop teaches a method for curing components for a rotor system (101).  Bishop teaches that composite structures can be positioned in a mold to attach components to the rotor, and Bishop teaches that heating can be applied using a variety of techniques (see paragraph [0022]).  Bishop teaches that the heating may be performed using an oven (501), blankets, radiant heating system, and non-pressurized heating systems (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Logan, Mittendorf, and Reinfelder to perform the heating using a conventional heating technique, such as applying heating using heating blankets, as taught by Bishop. (See MPEP 2143(A)). The resulting method would predictably produce a cured rotor component in a predictable manner, and one having ordinary skill in the art would reasonably expect that using a cycle would allow for predictable production of components when using an automated system, for example.
Thus, the combination of Logan, Mittendorf, Reinfelder, and Bishop teaches the limitations of claim 6.
Claim 8
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Logan, Mittendorf, and Reinfelder as applied to claim 7 above, and further in view of United States Patent 8,303,882 to Driver (hereinafter “Driver”). 
Regarding claim 8, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 7, and further Logan teaches that positioning the bonding fixture (82) about the tip section further 
Driver teaches a molding technique for curing components (see Fig. 3).  A replacement component (42) is placed on top of a base component (44) for being attached using a molding apparatus (40).  A bladder (54) mechanism and a caul (50) are used to apply pressure to the preform (42; see Col.  3, line 64 – Col. 4, line 8). Driver teaches that the caul and bladder advantageously remove air from the molding apparatus (Col. 3, lines 64-67).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Logan, Mittendorf, and Reinfelder to include using a known molding apparatus, such as the molding apparatus including Driver and including a caul plate and bladder. (See MPEP 2143(C)). It would have been obvious to apply the molding to each side using the molding apparatus including the bladder and caul, to advantageously reduce air at the rotor assembly during the curing process.
Thus, the combination of Logan, Mittendorf, Reinfelder, and Driver teaches the limitations of claim 8.
Claim 21
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Logan, Mittendorf, and Reinfelder as applied to claim 1 above, and further in view of United States Patent 5,007,167 to Hill (hereinafter “Hill”)
Regarding claim 21, the combination of Logan, Mittendorf, and Reinfelder teaches the limitations of claim 1.  The combination does not explicitly disclose that the installing the rotor blade having the exposed end onto the holding fixture comprises installing the exposed end of the rotor blade onto a cantilevered end of the holding fixture.  
Hill teaches a conventional holding fixture (11) suitable for supporting a rotor blade (16; see Fig. 1).  The holding fixture (11) includes a cantilevered end (rightmost side with respect to Fig. 1) such that one end of a rotor blade (16) supported thereon is at the cantilevered end (see Fig. 1).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Logan, Mittendorf, and Reinfelder to include installing the rotor blade on a conventional holding fixture, such as the holding fixture of Hill, including a cantilevered end. (See MPEP 2143(A)). The resulting method would predictably support the rotor blade during the repair without modification of the principles of operation of the method taught by the combination of Logan, MIttendorf, and Reinfelder.   One having ordinary skill in the art would reasonably expect that, when supporting the rotor blade, at least one of the ends of the holder taught by Hill would be supporting the exposed end of the rotor blade.  
Thus, the combination of Logan, Mittendorf, Reinfelder, and Hill teaches the limitations of claim 21.
Conclusion
Response to Arguments
Drawings
Applicant’s arguments, see Response, filed 26 October 2020, with respect to the objection to the Drawings have been fully considered and are persuasive.  The objection to the Drawings of 24 July 2020 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 26 October 2020, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reinfelder.
Applicant asserts that eh combination of Logan and Mittendorf fails to teach the step of “removing an existing tip section from an outboard end of the rotor blade to create the exposed end of the rotor blade by forming a chordwise saw cut outboard of a spar of the rotor blade.”  
The examiner agrees that Logan does not explicitly disclose the chordwise cut being outboard of a spar.  However, it would be obvious to one having ordinary skill in the art to remove the tip portion of a rotor blade at the location where the damage occurs, including outboard of a spar, to minimize modification of the rotor, as taught by Logan.  Reinfelder teaches that a rotor blade tip may include a greater tip section (20) and a terminal tip cap (50), with the tip cap being located beyond the location of a spar.  Where the damage occurs only at the tip cap, one having ordinary skill in the art would reasonably expect to remove only the tip cap for repair and replacement.
Claims 2-15 are alleged allowable for depending from claim 1.
Claim 1 remains rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2021